Appeal by defendant from a judgment of the Supreme Court, Richmond County, rendered April 28, 1976, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. In this case the defendant asks that the judgment of conviction be reversed principally because, during the taking of his plea of guilty, he was not questioned as to whether the offense took place "at night”. The record indicates to the contrary. Damiani, J. P., Shapiro, Mollen and O’Connor, JJ., concur.